          Case 1:15-cr-00551-AT Document 359 Filed 07/23/21 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                        DOC #: ____________________
                                                                DATE FILED: 7/23/2021
               -against-
                                                                         14 Cr. 468-15 (AT)
CHRISTOPHER PEREZ,
                                                                          15 Cr. 551-3 (AT)
                             Defendant.
                                                                               ORDER
ANALISA TORRES, District Judge:

       The status conference scheduled for July 28, 2021, is ADJOURNED to September 13,

2021, at 9:30 a.m., at which time the parties will appear for an in-person proceeding for the

purposes of hearing pleas and sentencing Defendant for violations of supervised release in each

of the above-captioned cases. Defendant’s submissions will be due by August 20, 2021. The

Government may make a submission by September 6, 2021.

       Co-counsel, members of the press, and the public may access the audio feed of the

proceeding by calling (888) 398-2342 or (215) 861-0674 and entering access code 5598827. All

of those accessing the conference, whether in listen-only mode or otherwise, are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       SO ORDERED.

Dated: July 23, 2021
       New York, New York
